DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference character “62” has been used to designate both belts in [0021]/Fig 1 and an unlabeled component in Fig 4B
reference character “50” has been used to designate both a tread in [0021]/Fig 1 and a second apex in [0024]/Fig 4A.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: component 64 in Fig 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the radially inner end of the single layer of ply" on L2.  There is insufficient antecedent basis for this limitation in the claim.
	As claims 2-7 are directly/indirectly dependent on claim 1, they stand rejected for similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerinon (US20060254690).
	Regarding claim 1, Guerinon (Fig 1, 2) discloses a tire having no ply turnup, the tire comprising
a tread (“tread” (8)),
a single layer of ply ("reinforcing structure" (2)),
a first column bead and a second column bead (“cord” (11, 12)),
wherein the radially inner end of the single layer of ply is secured between the first column bead and the second column bead (Fig 1, 2).
	Regarding claim 2, Guerinon discloses all limitations of claim 1 as set forth above. Additionally, Guerinon discloses that the first column bead has a two column wire construction with each column having 6 or more wires (Fig 2, [0091]).
	Regarding claim 3, Guerinon discloses all limitations of claim 1 as set forth above. Additionally, Guerinon discloses that the second column bead has a two column wire construction with each column having 6 or more wires (Fig 2, [0091]).

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (US20170282473).
	Regarding claim 1, Sugiyama (Fig 6a) discloses a tire having no ply turnup, the tire comprising
a tread ("tread rubber" (2G)),

a first column bead and a second column bead (sets of "bead wire" (10a)),
wherein the radially inner end of the single layer of ply is secured between the first column bead and the second column bead (Fig 6a).
	Regarding claim 4, Sugiyama discloses all limitations of claim 1 as set forth above. Additionally, Sugiyama discloses that the tire further includes a first triangular shaped apex located radially outward of the first column bead (“inner apex rubber” (8i) left of “carcass ply” (6), Fig 6a).
	Regarding claim 5, Sugiyama discloses all limitations of claim 1 as set forth above. Additionally, Sugiyama discloses that the tire further includes a second apex, having a first triangular shaped portion located radially outward of the second column bead (“inner apex rubber” (8i) right of “carcass ply” (6), Fig 6a).
	Regarding claim 6, Sugiyama discloses all limitations of claim 5 as set forth above. Additionally, Sugiyama discloses that the second apex has a first portion comprising a lip (section of “inner apex rubber” (8i) axially between “bead wire” (10) and “outer apex rubber” (8o)), wherein the axial width of the lip is less than the axial width of the first triangular shaped portion (Fig 6a).
	Regarding claim 7, Sugiyama discloses all limitations of claim 6 as set forth above. Additionally, Sugiyama discloses that the lip is positioned against the second column bead (Fig 6a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11 and 12, respectively, of copending Application No. 16/655,289 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the “flexible bead” of independent claim 1 of the reference application includes column .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pereira (US20080178980) discloses a tire with a ply-down structure (Fig 3, 8) where the column beads are a two column wire construction with each column having at least 6 wires for the benefit of increased lateral and longitudinal rigidity ([0102]) or because such a construction is suitable for tires with high speed indexes ([0087]). Gil (KR100977821) discloses a tire with a ply-down structure (Fig 3) comprising of beads with bead apexes with radially outward triangular components and axially narrower lip portions (Fig 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kaitlyn Whatley can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749